--------------------------------------------------------------------------------

Exhibit 10.5

 
E-Fuel Limited Exclusive Distributor Agreement


 
This Agreement, effective 1/14/09 between E-Fuel Corporation, a California
Corporation having its principal office located at 15466 Los Gatos Blvd., #37,
Los Gatos. CA 95032 (hereinafter referred to as E-Fuel) and Green House
(Distributor), an California Corporation with his principal address at 5171
Santa Fe St. Suite I, S.D., CA 92109


 
Recitals


 
E-Fuel is the exclusive manufacturer and distributor of E-Fuel equipment, parts
and accessories used in the production of ethanol (hereinafter collectively
referred to as "Products").


 
Distributor has represented as an inducement to E-Fuel to enter into this
Agreement, that
 
 
(1)
Distributor is capable of performing to the terms and conditions of this
Agreement;

 
 
(2)
Distributor wishes to be an exclusive representative in the Territory set forth
in Exhibit 1 and agrees to pay the required fee set forth in Exhibit 6;

 
 
(3)
Distributor has sufficient number of trained personnel and adequate facilities
to sell and service Products;

 
 
(4)
Distributor has adequate financial resources to perform the monetary obligations
herein;

 
 
(5)
Distributor shall be responsible for all Distributor obligations set forth
herein whether or not the services were performed directly by Distributor or
indirectly on behalf of Distributor.

 
E-Fuel and Distributor acknowledge the importance to maintain both a strong
sales and service program for the products in order:
 
 
(1)
for both parties to realize the mutual benefits that should result in compliance
with the terms and conditions of the relationship established by the Agreement;

 
(2)
that the best interest of the purchaser and user of the Products will be served;

 
 
(3)
that the reputation of the Products will be enhanced.



 
1
ESTABLISHMENT OF RELATIONSHIP

 
 
1.1
Appointment of Distributor: E-Fuel hereby appoints Distributor as an exclusive
authorized Distributor for retail sales and service of the Products only in the
Territory assigned (set forth in Exhibit 1) and Distributor hereby accepts such
appointment. Distributor hereby agrees not to sell or offer for sale Products in
any other territory without the prior written authorization of E-Fuel.

 
 
1.2
Exclusive: The rights granted herein are exclusive for so long as this Agreement
remains in full force and effect.

 
 

   
Confidential
Page 1
E-Fuel Distributor Agreement - Exclusive for San Diego, Orange and LA Counties
 
Rev. 1B1/08
 


 
 

--------------------------------------------------------------------------------

 
 
2
PROMOTION AND SALES OF PRODUCTS

 
 
2.1
Promotion and Sales: Distributor agrees to vigorously promote and sell the
Products and shall continually work to increase the market for the Products in
the Territory served by Distributor. Distributor agrees to maintain a fully
qualified sales organization in order to fulfill its responsibilities under this
Agreement and conduct a continuing program of quality sales promotion activities
for the Products.

 
 
2.2
Performance Criteria: Distributor has agreed upon minimum performance criteria
as set forth in Exhibit 2 in consideration of the exclusive nature of the
Agreement. With the exception of the initial three (3) year term of this
Agreement as set forth in 6.1, failure to achieve the minimum performance
criteria shall constitute a material breach of the Agreement. Within ninety (90)
days following the effective date of the Agreement or any anniversary thereof,
Distributor shall supply a comprehensive implementation plan (Sales Plan) to
E-Fuel for E-Fuel's review and approval detailing its efforts for the ensuing 12
months of the Agreement by calendar quarter to include, but not limited to,
investments and plans in marketing, product sales forecast by month, personnel
and service. With the exception of the initial three (3) year term of this
Agreement, failure to provide an acceptable Sales Plan to E-Fuel within
one-hundred-twenty (120) days of the effective date of the Agreement or any
anniversary thereof shall terminate the Agreement with immediate effect on the
giving of written notice to Distributor. EE-Fuel's approval of the Sales Plan
shall not be unreasonably withheld. During the initial term of this Agreement,
the Sales Plan shall constitute a guideline for general performance and
considered accordingly in the context of this Agreement.

 
 
2.3
Facilities: Distributor shall maintain facilities in the Territory so as to
favorably reflect on the Products and quality image of E-Fuel. Where practicable
Distributor agrees to actively and prominently promote the Products on
Distributor's web site.

 
 
2.4
Customer Relations: Distributor shall provide prompt and courteous service to
customer inquiries or complaints relating to the Products. Distributor shall at
all times properly represent the Products and shall not make, directly or
indirectly, any false, misleading or disparaging representations to any
customers or persons in regards to E-Fuel Products.

 
 
2.5
Trademark: E-Fuel agrees to permit Distributor to identify itself as an
authorized E-Fuel Distributor for the Products and use the trademarks of E-Fuel
in connection with Distributor's effort to sell and promote the Products.

 
 
2.6
Financial Responsibility: Distributor shall maintain for its operations
hereunder adequate working capital to enable Distributor to fulfill its
responsibilities under this Agreement.

 
 
2.7
Reports and Records: Distributor shall periodically provide to E-Fuel complete
and accurate data regarding sales and inventories of the Products and such other
reasonable information as and when requested by E-Fuel.

 
 
2.8
Product Development and Changes to Products: E-Fuel may periodically change
design, models, features of Products, add new Products, or discontinue
distribution of any and all Products without any accountability to Distributor
in connection with any Products ordered by Distributor or Distributor's
inventory of the Products.

 
 
2.9
Compliance to Laws: Distributor shall conduct and maintain at all times
Distributor's sales and service operations in strict compliance with all
applicable laws and regulations. Distributor agrees not to engage in unfair
trade practices. Distributor shall indemnify and hold E-Fuel harmless for any
costs and liability that may result from the violation of this paragraph.



 
3
SERVICE OF THE PRODUCTS

 
 
3.1
E-Fuel will provide training as outlined in Exhibit 7, training material,
technical documentation and support as deemed appropriate by E-Fuel to
familiarize Distributor with the installation, maintenance and repair of the
Products. Distributor agrees to cooperate with E-Fuel to insure Distributor's
ability to perform its obligations hereunder.

 
 
3.2
Distributor Service Operations: Distributor acknowledges the importance of the
service responsibilities under this Agreement. Distributor shall establish and
maintain quality service operations as recommended by E-Fuel, including trained
personnel, proper tools and equipment and service facilities in order to fulfill
its responsibilities under this Agreement. Such service operations shall provide
to owners of the Products prompt, quality and courteous service.

 
 
3.3
Delivery and Preparation Obligations: Distributor shall be responsible for and
agrees to perform inspection, preparation and pre-delivery steps prior to
delivery of the Products to purchaser thereof. It is the Distributor's
responsibility to determine whether or not the Products meet the needs of the
customer, that the customer has obtained any and all required permits and
approvals, that the customer understands any applicable regulations associated
with their intended use of the Products, and that the customer understands the
proper use, placement and care of the Products. Upon delivery and installation
of the Products to its customer, Distributor agrees to instruct the customer in
the proper and safe use, maintenance and care of the Products.

 
 

   
Confidential
Page 2
E-Fuel Distributor Agreement - Exclusive for San Diego, Orange and LA Counties
 
Rev. 1B1/08
 


 
 

--------------------------------------------------------------------------------

 
 
 
3.4
Facilitation of Feedstock to Customers: Distributor understands the ready
availability of feedstock (sugar) is required for the productive use of the
Products. Distributor agrees to either directly through its sale and delivery of
feedstock or indirectly through third party feedstock distributors to facilitate
the ready availability of feedstock so as to insure the productive use of the
Products by end customers. Failure to establish a reliable source of feedstock
supply in the Territory shall constitute a material breach of this Agreement.

 
 
3.5
General Service: Distributor shall provide to owners of the Products such
general service and repair for the Products as may be necessary. Any or all
charges therefore shall be reasonable and consistent with those prevailing in
the territory and all such services and charges shall be in accordance with the
applicable law.

 
 
3.6
Warranty Service: Distributor agrees to perform all warranty service on all
Products brought to Distributor, whether or not sold by Distributor. Distributor
shall perform such warranty service in accordance with the then applicable
policies of E-Fuel as they may be issued from time to time in E-Fuel service and
warranty manuals, warranty service reimbursement schedules, and bulletins.



 
4
PURCHASE OF THE PRODUCTS

 
 
4.1
General Terms and Conditions: E-Fuel shall sell the Products to Distributor and
Distributor shall purchase the Products from E-Fuel in accordance with the terms
and conditions set forth herein and in accordance with E-Fuel's then current
"Terms and Conditions of Sale" which are hereby incorporated by reference and
may be downloaded from E-Fuel's website at www.efuel100.com. Where conflict
exists between the "Terms and Conditions of Sale" and this Agreement, this
Agreement shall prevail.

 
 
4.2
In the course of resale of the Products to Distributor's customers, Distributor
may recruit, develop, and employ a network of third parties (Dealers) to sell to
end customers. E-Fuel's obligations under this Agreement shall not extend to
Dealers however it is incumbent upon Distributor to insure its obligations
hereunder shall be performed whether directly by Distributor or indirectly
through Dealers.

 
 
4.3
Orders: Distributor shall order the Products from E-Fuel in accordance with
E-Fuel's the then current ordering procedures. All orders are subject to
acceptance by E-Fuel based on availability of the Products and Distributor's
compliance with the terms and conditions hereof. Distributor shall use its best
efforts to order Products giving E-FUEL at least 90-days lead time from
requested shipment date. E-FUEL shall within 14 days of receipt of Distributor's
order confirm availability and where such confirmation is not possible set about
using its best efforts to meet Distributor's requirements through all reasonable
means. Distributor shall use its best efforts to make available to E-FUEL an
accurate product sales forecast called for in Paragraph 2.2 and updated as often
as necessary to help alleviate potential product availability constraints.

 
 
4.4
Price: Distributor shall pay E-Fuel the price and any other charges for the
Products as set forth on the then current E-Fuel price schedule in effect at the
time E-Fuel accepts Distributor's order. Current pricing is set forth in Exhibit
5 for convenience.

 
 
4.5
Payment: Distributor shall pay the purchase price for the Products at the time
of delivery thereof, unless E-Fuel has approved other terms of credit for
Distributor, and agrees to pay within terms of the invoice. E-Fuel may cancel
any order placed by Distributor or refuse shipment thereof should Distributor
fail to meet any payment term, credit, or financial requirement of E-Fuel. The
amount and term of credit extended to Distributor, if any, shall be at the
discretion of E-Fuel and is subject to change as E-Fuel may deem appropriate.
Failure to meet any payment term(s) shall result in prepayment or Letter of
Credit terms for all future orders for so long as E-Fuel requires at its sole
option. E-Fuel may offer prepayment as a means to secure a delivery position in
the event of product allocation. Distributor may order and prepay for the
Products and in so doing Distributor's respective order will be placed in queue
based upon order payment date.

 
 
4.6
Shipment: E-Fuel shall use its best efforts to ship all accepted orders for the
Products to Distributor F.O.B. E-Fuel's facility or warehouse. Shipments outside
the United States shall be Ex. Works E-Fuel's facility (INCOTERMS 2000).

 
 
4.7
Taxes: Distributor represents and warrants that all Products purchased hereunder
are purchased for resale in the ordinary course of Distributor's business.
Distributor agrees it is responsible for and shall comply with all laws calling
for the collection and/or payment of all taxes, including sales and use taxes
and ad valorem taxes. Distributor agrees to perfect Distributor's tax exempt
status by providing E-Fuel documentation to perfect same. In the absence of such
documentation or in the event E-Fuel reasonably believes a tax liability may
exist, E-Fuel may collect tax from Distributor until such time as tax exemption
is perfected to E-Fuel's satisfaction. Any tax collected and still held by
E-Fuel prior to submitting tax exempt status will be refunded to Distributor if
Distributor can prove that a tax exemption was in effect prior to such purchase.
Reimbursement of taxes paid by E-Fuel to tax authorities must be reclaimed by
Distributor from the respective tax authority at Distributor's expense.

 
 

   
Confidential
Page 3
E-Fuel Distributor Agreement - Exclusive for San Diego, Orange and LA Counties
 
Rev. 1B1/08
 


 
 

--------------------------------------------------------------------------------

 
 
 
4.8
Cancel/Reschedule Orders: Distributor may cancel or reschedule orders at no
penalty up to 90 days prior to scheduled shipment date. Between 90 and 60 days
of scheduled shipment a penalty of 10% of the amount of the order shall apply to
cancel and a 5% penalty shall apply to reschedule. Between 60-30 days of
scheduled shipment a penalty of 25% shall apply to cancel, 10% to reschedule.
Within 30 days of scheduled shipment a penalty of 50% shall apply to cancel and
a 25% penalty to reschedule.



 
5
CONFIDENTIAL INFORMATION

 
 
5.1
"Confidential Information" shall mean any information which is marked as
"Confidential" or "Proprietary" by E-Fuel or otherwise intended by E-Fuel to be
maintained as confidential.

 
 
5.2
Distributor, its employees and agents shall retain all Confidential Information
and to prevent disclosure of such except as provided for herein. E-Fuel hereby
states that the Product designs constitute a valuable asset of E-Fuel and are to
be considered Confidential Information. Access by Distributor to Confidential
Information shall be restricted to Distributor's employees who have a need to
have access.

 
 
5.3
Distributor shall not use, make, have made, distribute or disclose any copies of
the Confidential Information in whole or in part, without the prior written
authorization of E-Fuel.

 
 
5.4
Distributor shall inform its employees and agents having access to the
Confidential Information of Distributor's limitations, duties and obligations
regarding nondisclosure and copying of the Confidential Information. Distributor
agrees to protect and secure the Confidential Information with the same degree
of care and confidentiality that it employs to protect its own proprietary
and/or confidential information. Distributor shall have a signed agreement with
Distributor's employees and agents having access to the Confidential Information
containing similar provisions to those set forth herein to insure compliance
with this paragraph.



 
6
TERMINATION

 
 
6.1
Effectiveness: This Agreement shall be effective upon the date of execution and
shall remain in effect for three (3) years following the first customer shipment
of the production MicroFueler and shall upon mutual written agreement renew for
additional one (1) year term(s). E-FUEL's agreement to renew shall not be
unreasonably withheld so long as Distributor has met its obligations herein and
consistently achieved its Sales Plan.

 
 
6.2
Termination for Cause (immediate effect): E-Fuel may terminate this Agreement
with immediate effect on the giving of written notice to Distributor should any
of the following events occur, such events being of such nature so as to
constitute good cause for immediate termination by E-Fuel:

 
 
  6.2.1
Any misrepresentations by Distributor in entering into this Agreement of the
submission by Distributor of any false or fraudulent application, claim or
report in connection with its sales or service operations.

 
 
  6.2.2
lnsolvency of Distributor resulting in the inability of Distributor to meet its
debts as they mature, or the filling by Distributor of a petition of bankruptcy
under any chapter of the bankruptcy laws.

 
 
  6.2.3
Any transfer or any attempted transfer of any interest in, or right, privilege,
or obligations under this Agreement or any transfer of the principal assets of
Distributor's operations hereunder, or change in the direct or indirect
ownership or operating management of Distributor, however accomplished, without
the written consent of E-Fuel, which consent shall not be unreasonably withheld.

 
 
  6.2.4
Any act of Distributor and any person involved in the ownership or operating
management of Distributor which violates the law and affects adversely
Distributor operations.

 
 
  6.2.5
Revocation of any license or permit necessary to conduct its operations
hereunder.

 
 
6.3
Termination - General nonperformance: Unless otherwise proscribed by law, E-Fuel
or Distributor may terminate this Agreement on the giving of at least 60 days
prior written notice to the other for failure of either party to fulfill any and
all responsibilities and obligations as set forth in this Agreement.

 
 

   
Confidential
Page 4
E-Fuel Distributor Agreement - Exclusive for San Diego, Orange and LA Counties
 
Rev. 1B1/08
 


 
 

--------------------------------------------------------------------------------

 
 
 
6.4
Termination - Death, Incapacity, Change in Key Personnel: As an inducement in
entering into this Agreement, Distributor has represented (as set forth in the
Distributor Profile, Exhibit 4) that the persons identified shall continue to
actively participate in the ownership and operating management of Distributor;
and, therefore, during the initial term of this Agreement E-Fuel may terminate
this Agreement on the giving to Distributor of at least 60 days prior written
notice in the event of Death, or physical or mental incapacity of any of the
identified persons or in the event any of the key personnel ceases to be
involved in an active and substantial role in the operations of Distributor
where E-Fuel reasonably believes Distributor's ability to achieve its business
plan may be at risk.

 
 
6.5
Transition: E-Fuel may terminate this Agreement at any time on giving to
Distributor of at least 30 days prior written notice in the event E-Fuel is
acquired. Upon any such event and notwithstanding any term otherwise set forth
in this Agreement, this Agreement shall extend for three (3) years from the date
of E-Fuel's acquisition so long as Distributor continues to satisfy its
obligations hereunder after which there shall be no requirement to renew or
extend this Agreement for any reason.

 
 
6.6
Responsibilities Upon Termination: Distributor shall immediately pay to E-Fuel
all amounts owed, whether due or not. Upon termination, Distributor shall
discontinue use of trademarks, including use of advertising, business materials,
remove all signs and references designating Distributor as an authorized
Distributor for the Products, and instruct all publications to discontinue
listing of Distributor as an authorized E-Fuel Distributor. Upon termination,
Distributor shall immediately return any property of E-Fuel together with sales
manuals, service manuals, technical data, Confidential Information and marketing
materials.

 
 
6.7
Survival of Certain Terms: The provisions of Paragraphs 2.7 (Reports and
Records), 2.9 (Compliance to Laws), 3.3 (Delivery and Preparation Obligations),
4.1 (General Terms and Conditions), 4.5 (Payment), 4.7 (Taxes), 5 (Confidential
Information), 6 (Termination), 7 (Miscellaneous).



 
7
MISCELLANEOUS

 
 
7.1
Relationship of the Parties: This Agreement does not in any way create the
relationship of principal and agent between Distributor and E-Fuel and in no
circumstance Distributor, its Dealers, agents or employees shall be considered
as agents of E-Fuel. Distributor shall not create or attempt to assume to create
any obligation or make any contract, agreement, representation or warranty on
behalf of or in the name of E-Fuel, except those authorized in writing by
E-Fuel. Distributor shall indemnify and hold E-Fuel harmless from any costs and
liability caused by any unauthorized acts prohibited by this paragraph, whether
by Distributor, its Dealers, agents or employees.

 
 
7.2
Force Majeure: Both E-Fuel and Distributor are not liable or responsible for
failure to perform any part of this Agreement resulting from or contributed by
any foreign or domestic embargoes, seizures, acts of God, insurrections, wars,
adoption or enactment of any laws, ordinance, regulation, fires, floods,
explosions, strikes, extraordinary currency devaluations, taxes, or custom
duties or other events or contingencies beyond its control.

 
 
7.3
Entire Agreement: This Agreement supersedes and terminates any and all prior
Distributor agreements, written or oral, entered into between E-Fuel and
Distributor. This Agreement including E-Fuel's then current Terms and Conditions
of Sale constitutes the entire agreement between E-Fuel and Distributor.

 
 
7.4
Assignment: Distributor may not assign, directly or indirectly, all or part of
its rights or obligations under this Agreement without the prior written consent
of E-Fuel, which consent shall not be unreasonably withheld or delayed.

 
 
7.5
Governing Law: This Agreement shall be governed by and construed in accordance
with the laws of the State of California. United States of America. The parties
hereto agree that the sole proper venue for any action related to this Agreement
shall be a court of competent jurisdiction located in Santa Clara County,
California and the parties hereby irrevocably commit to the jurisdiction and
venue of such court and waive any claims of forum non conveniens or other such
causes for change of venue.

 
 
7.6
Construction: This Agreement and all words, terms and provisions hereof shall be
construed in accordance with the usual and ordinary meanings, and not in favor
of or against either party hereto. Paragraph headings are not part of this
Agreement, but are only for convenience.

 
 
7.7
Nonwaiver of Rights: Failure of either party hereto to enforce any of the
provisions of this Agreement or any rights with respect thereto or failure to
exercise any election provided for herein shall in no way be considered to be
waiver of such provisions, rights or elections or in any way effect the validity
of this Agreement. The failure of either party to exercise any of said
provisions, rights or elections shall not preclude or prejudice such part from
later enforcing or exercising the same or any other provisions, rights or
elections which it may have under this Agreement.

 
 

   
Confidential
Page 5
E-Fuel Distributor Agreement - Exclusive for San Diego, Orange and LA Counties
 
Rev. 1B1/08
 


 
 

--------------------------------------------------------------------------------

 
 
 
7.8
Invalidity: If any term, provision, covenant or condition of this Agreement is
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the remainder of the provisions shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

 
 
7.9
Notices: All notices required or permitted to be given or made under this
Agreement may be affected in writing by certified mail, postage prepaid, return
receipt requested, and shall be deemed communicated three days from mailing
thereof to the addresses set forth in Exhibit 3.

 
7.10
Attorneys Fees: In the event any legal action is necessary to enforce any of the
terms and conditions of this Agreement, the prevailing party shall be entitled
to all costs and fees incurred, including reasonable attorney's fees.

 
7.11
Currency: All monetary figures set forth in this Agreement and arising out of
this Agreement shall be in the legal currency of the United States of America.

 
7.12
Limitation of Liability: E-Fuel's liability on any claim of any kind, including
negligence, for any loss or damage arising out of, connected with, or resulting
from this Agreement or the performance or breach thereof, or from the design,
manufacture, sales, delivery, resale, installation, repair, operation or use of
any Products covered by or furnished under this Agreement shall in no case
exceed the purchase price of the Products which gives rise to the claim. IN NO
EVENT, WHETHER AS A RESULT OF BREACH OF CONTRACT OR WARRANTY OR NEGLIGENCE OR
OTHERWISE, SHALL E-FUEL BE LIABLE FOR SPECIAL. INDIRECT. INCIDENTAL OR
CONSEQUENTIAL DAMAGES INCLUDIING, BUT NOT LIMITED TO, LOSS OF PROFITS OR
REVENUE, LOSS OF USE OF PRODUCTS OR ANY OTHER EQUIPMENT, COST OF CAPITAL, COST
OF SUBSTITUTE EQUIPMENT, FACILITIES OR SERVICES, DOWNTIME COSTS, OR CLAIMS OF
CUSTOMERS OF DISTRIBUTOR FOR SUCH DAMAGES EVEN IF E-FUEL HAS BEEN INFORMED OF
THE POSSIBILITY OF SUCH DAMAGE OR LOSS BY DISTRIBUTOR OR ANY THIRD PARTY.



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
E-Fuel Corporation
 
Distributor
         
BY:
/s/ Thomas J. Quinn  
BY:
/s/ John W. Galt          
Name:
Thomas J. Quinn  
Name:
John W. Galt          
Title:
CEO  
Title:
CEO           Date: Feb 15 2009   Date: 11/14/09

 
 
(Remainder of this page intentionally left blank)

 

   
Confidential
Page 6
E-Fuel Distributor Agreement - Exclusive for San Diego, Orange and LA Counties
 
Rev. 1B1/08
 


 
 

--------------------------------------------------------------------------------

 

Exhibit 1
 
Territory


 
The following geographical regions shall constitute the Territory for purposes
of this Agreement:


 
San Diego County, Orange County and Los Angeles County as defined by the State
of California
 

--------------------------------------------------------------------------------

 
 
(Remainder of this page intentionally left blank)
 
 

   
Confidential
Page 7
E-Fuel Distributor Agreement - Exclusive for San Diego, Orange and LA Counties
 
Rev. 1B1/08
 


 
 

--------------------------------------------------------------------------------

 

Exhibit 2
 
Minimum Performance Criteria


 
Opening Order: 25 MicroFueler units. Total amount of the opening order shall be
50% pre-paid (equipment only) within ninety (90) days of the effective date of
this Agreement or as may be otherwise mutually agreed. The remaining 50% shall
be due according to the payment terms established with Distributor.
 
Minimum re-order: 25 MicroFueler units (less than 25 units shall incur a
processing fee of $150 per unit)


 
Minimum unit purchases required year 1: As mutually agreed in sales plan
 
Minimum unit purchases required year 2: As mutually agreed in sales plan
 
Minimum unit purchases required year 3: As mutually agreed in sales plan


 
(Remainder of this page intentionally left blank)
 
 

   
Confidential
Page 8
E-Fuel Distributor Agreement - Exclusive for San Diego, Orange and LA Counties
 
Rev. 1B1/08
 


 
 

--------------------------------------------------------------------------------

 

Exhibit 3
 
Notices


 
Pursuant to Section 7.8, Notices to be given under this Agreement shall be sent
to the following addresses:


 
E-FUEL:


 
E-Fuel Corporation
15466 Los Gatos Blvd., #37
Los Gatos, CA 95032 UNITED STATES OF AMERICA


 
DISTRIBUTOR


Green House
     
5171 Santa Fe Street
     
Suite I
     
S.D., Ca 92109
 


(Remainder of this page intentionally left blank)
 
 

   
Confidential
Page 9
E-Fuel Distributor Agreement - Exclusive for San Diego, Orange and LA Counties
 
Rev. 1B1/08
 


 
 

--------------------------------------------------------------------------------

 

Exhibit 4


Distributor Profile




Company Name:
   
Contact Name:
               
Address:
   
Title:
             
Phone #:
               
City:
   
Fax #:
               
State/Zip:
   
Email address:
               
Country:
   
Website:
               
Years in business:
 
# Employees:
   
Type (Corp, LLC):
               
Principal Owner(s):
     



Revenues (US$ last year):
   
Gross Margin (last year):
               
Inventory (% revenue):
   
New Product Sales (% revenue)
               
Parts Sales (% revenue):
   
Service Sales (% revenue):
               
Growth Rate % (last year):
                     
Short term debt (% Revenue):
   
Long term debt (% Revenue):
 





Product line 1/Years represented:
     
Product line 2/Years represented:
     
Product line 3/Years represented:
 



Territory served:
     
# of Sales Personnel:
   
# of Service Personnel:
 





Key Managers:
                 
President:
   
Sales:
           
Administration:
   
Operations:
           
Other:
   
Other:
                     
Profile prepared by:
   
Title/Date:
 






   
Confidential
Page 10
E-Fuel Distributor Agreement - Exclusive for San Diego, Orange and LA Counties
 
Rev. 1B1/08
 


 
 

--------------------------------------------------------------------------------

 

Exhibit 5
 
Distributor Price Schedule


 
Efuel100 MicroFueler assembled:    $8,000.00


 
Prices are FOB E-Fuel facility and are subject to change as E-Fuel may publish
revised Distributor Price schedules. Any such price changes shall supersede
those set forth herein.


 
(Remainder of this page intentionally left blank)
 



   
Confidential
Page 11
E-Fuel Distributor Agreement - Exclusive for San Diego, Orange and LA Counties
 
Rev. 1B1/08
 


 
 

--------------------------------------------------------------------------------

 

Exhibit 6
 
Limited Exclusive Distribution Fee


 
For valuable consideration, to include but not limited to the granting of
exclusive distribution rights hereunder, E-Fuel shall invoice Distributor in the
amount of $500,000.00 upon execution of this Agreement and Distributor shall
promptly pay said invoice within 15 days of the invoice date. Failure to pay the
invoice by the due date shall constitute a material breach of the Agreement and
shall result in termination with immediate effect. Failure to execute this
Agreement on or before January 15, 2009 shall terminate this offer upon which
E-Fuel shall have no further obligation to Distributor.
 
In support of Distributor's efforts hereunder, E-Fuel agrees to ship on or
before September 30, 2009 and Distributor agrees to accept delivery of 3 beta
production units of the MicroFueler at no cost to Distributor.




(Remainder of this page intentionally left blank)





   
Confidential
Page 12
E-Fuel Distributor Agreement - Exclusive for San Diego, Orange and LA Counties
 
Rev. 1B1/08
 


 
 

--------------------------------------------------------------------------------

 

Exhibit 7
 
Training


 
E-FUEL shall undertake to provide training to assist Distributor in its
obligations herein with respect to sales and service. Except as noted below,
travel, lodging and per diem expenses shall be the responsibility of the
respective Parties. Training shall include but not be limited to the following:




Sales:
 
 
(1)
Paso Robles, CA: 5 days on-site to include product orientation, industry
overview, product features/benefits, market opportunities, and sales
presentations.

 
 
(2)
OPTIONAL - In the Territory: 5-10 days in the Territory to include joint "buddy"
sales calls, additional product training, forecast development and review, Sales
Plan development assistance, target account review and assistance, and
one-on-one coaching.





Service:
 
 
(1)
Paso Robles, CA: 5 days of detailed technical product training to include final
assembly and test procedures for the Products, sub-assembly testing procedures
and repair, field preventative maintenance procedures, trouble-shooting
techniques, service manual review, and warranty service program.

 
 
(2)
In The Territory: 1-2 days of assistance in Distributor's service and test
facility to insure product quality, proper procedures, return materials
handling, and warranty procedures.



 
(Remainder of this page intentionally left blank)

 

   
Confidential
Page 13
E-Fuel Distributor Agreement - Exclusive for San Diego, Orange and LA Counties
 
Rev. 1B1/08
 

 



--------------------------------------------------------------------------------